Citation Nr: 1133642	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-10 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for renal cell carcinoma of the right kidney, including as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran claims that his renal cell carcinoma is a soft-tissue sarcoma and resulted from his exposure to herbicides in service.

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2010).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2010).

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).  A recent amendment to that regulation added hairy cell leukemia and other chronic B- cell leukemias, Parkinson's disease, and ischemic heart disease, to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202 (August 31, 2010).

The Veteran served in the Republic of Vietnam for the period from October 1967 to December 1968 and he is therefore presumed to have been exposed to herbicides in service.  Private medical records show that the Veteran was diagnosed with a renal cell carcinoma in November 2005.  The Veteran underwent a modified right radical nephrectomy in November 2005.  

The Veteran and his representative allege that the Veteran's renal cell carcinoma is a soft-tissue carcinoma and should be service-connected.  In order to properly adjudicate this claim, the Veteran should be afforded a VA examination to determine whether the Veteran's renal cell carcinoma is a soft-tissue sarcoma for purposes of determining whether the Veteran is entitled to service connection on a presumptive basis.  In the alternative, an opinion should be obtained in order to determine whether the Veteran's renal cell carcinoma is related to his military service, including exposure to herbicides.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by the appropriate specialist to evaluate his claim for service connection.  All indicated studies, tests and evaluations deemed necessary should be performed and the results noted in the examination report.  The examiner must review the Veteran's claims file in association with the examination.  The examiner is requested to provide an opinion as to whether or not the Veteran's renal cell carcinoma is a soft-tissue sarcoma.  If the Veteran's renal cell carcinoma is not a soft-tissue sarcoma, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's renal cell carcinoma is related to his military service, including exposure to herbicides.  The examination report must include a complete rationale for all opinions expressed.  

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

